NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        MAY 31 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                          No. 15-30107

              Plaintiff - Appellee,                 D.C. No. 1:14-cr-02031-TOR

    v.
                                                    MEMORANDUM*
 VICENTE ZUNIGA-TORRES,

               Defendant - Appellant.

                      Appeal from the United States District Court
                        for the Eastern District of Washington
                       Thomas O. Rice, Chief Judge, Presiding

                               Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Vicente Zuniga-Torres appeals from the district court’s judgment and

challenges the 18-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Zuniga-Torres contends that the district court procedurally erred by failing

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to respond to his sentencing arguments and by failing to explain adequately the

sentence and why it was imposed to run consecutively to the sentence imposed for

Zuniga-Torres’s new criminal conviction. We review for plain error, see United

States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006), and find none. The record

reflects that the district court considered Zuniga-Torres’s arguments and

sufficiently explained its reasons for the sentence. See United States v. Carty, 520
F.3d 984, 992 (9th Cir. 2008) (en banc).

      Zuniga-Torres next contends that his sentence is substantively unreasonable

in light of the alleged procedural errors and the mitigating circumstances. The

district court did not abuse its discretion in imposing Zuniga-Torres’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines

sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing

factors and the totality of the circumstances, including Zuniga-Torres’s

immigration history and his significant breach of the court’s trust. See Gall, 552
U.S. at 51; see also Miqbel, 444 F.3d at 1182 (breach of trust is an appropriate

consideration at a revocation sentencing).

      AFFIRMED.




                                           2                                  15-30107